JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed May 27, 2008, 2008 WL 2221047, be affirmed. The district court properly dismissed the case for lack of subject matter jurisdiction because nothing in appellant’s complaint suggests she is pursuing a civil action arising under federal law, see 28 U.S.C. § 1331, nor between citizens of different states with an amount in controversy of more than $75,000, see 28 U.S.C. § 1332; nor does the complaint allege any other basis for the district court’s jurisdiction.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.